—Appeal from a judgment of Cayuga County Court (Corning, J.), entered October 10, 2000, convicting defendant upon his plea of guilty of criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment of County Court convicting him, upon his plea of guilty, of criminal pos-
*1082session of a weapon in the third degree (Penal Law § 265.02 [former (4)]). Upon our review of the record, we conclude that the waiver by defendant of his right to appeal, which is valid and all-encompassing on its face (see People v Luke, 281 AD2d 947, lv denied 96 NY2d 864, cert denied 534 US 1025), bars consideration of the contention that defendant now raises with respect to suppression issues (see People v Kemp, 94 NY2d 831, 833; see also People v Seaberg, 74 NY2d 1, 7-11). We decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Present — Hayes, J.P., Hurlbutt, Kehoe, Burns and Lawton, JJ.